March 26, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  CONOCOPHILLIPS COMPANY, Appellant

NO. 14-13-00884-CV                     V.

                       NOBLE ENERGY, INC., Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee Noble Energy,
Inc., signed August 28, 2013, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED, RENDER judgment that Noble owes
appellant ConocoPhillips Company a duty of defense and indemnity, and
REMAND the cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Noble Energy, Inc.

      We further order this decision certified below for observance.